Exhibit 99.1 Finish Line Reports Second Quarter Fiscal Year 2013 Results Q2 comp store sales increased 12.3%; Q2 EPS of $0.49; Company Raises Full Year Outlook INDIANAPOLIS, September 28, 2012 – The Finish Line, Inc. (NASDAQ: FINL) today reported results for the 13-week and 26-week periods ended September 1, 2012. For the thirteen weeks ended September 1, 2012: · Consolidated net sales, inclusive of Finish Line and The Running Company, increased 16.1% to $385.0 million. · Finish Line comparable store sales increased 12.3% on top of an 11.0% increase for the same period a year ago. · Digital comparable sales, which are included in the comparable store sales results, were up 29.6%. · Earnings per diluted share increased 25.6% to $0.49. “We are very pleased with the strength of our second quarter performance,” said Chairman and Chief Executive Officer Glenn Lyon. “Our ability to achieve double digit comps in the second quarter, on top of a double digit comp increase in the prior year period illustrates our ability to further expand our leadership position in athletic footwear. Second quarter sales were driven by market share gains in running and basketball as we have been able to capitalize on recent trends in each category enabled by our strong relationships with both vendors and consumers. Importantly, we translated a 16% top-line increase into 26% earnings growth even as we make the necessary investments in order to successfully execute our omni-channel vision. We move forward with sound strategies in place that we believe will further improve our consumer mindshare, deliver consistent sales and earnings growth, and return increased value to our shareholders.” Balance Sheet As of September 1, 2012, consolidated merchandise inventories increased 9.0% to $250.6 million compared to $229.8 million as of August 27, 2011. For Finish Line, merchandise inventories increased by 6.3%. As of September 1, 2012, the company had no interest-bearing debt and $254.2 million in cash and cash equivalents, compared to $289.6 million a year ago. Outlook Based on second quarter results, the company now expects earnings per share for the fiscal year ending March 2, 2013 to increase between 6 to 9% over the $1.53 in fiscal 2012, which excludes the $0.07 impact from the 53rd week, up from its most recent guidance of 6 to 7% growth. This guidance assumes an annual comparable store sales increase of 6 to 8%. Q2 Fiscal 2013 Conference Call Today, September 28, 2012 at 8:30 a.m. The company will host a conference call for investors today, September 28, 2012, at 8:30 a.m. Eastern. To participate in the live conference call, dial 866-923-8645 (U.S. and Canada) or 660-422-4970 (International), conference ID #29801370. The live conference call will also be accessible online at www.finishline.com. A replay of the conference call can be accessed approximately two hours following the completion of the call by dialing 800-858-8367, conference ID #29801370. This recording will be made available through Friday, October 5, 2012. The replay will also be accessible online at www.finishline.com. About Finish Line The Finish Line, Inc. is a premium retailer of athletic shoes, apparel and accessories. The company has two retail divisions Finish Line, which operates 638 Finish Line brand stores in malls across the U.S., and The Running Specialty Group, which operates 19 specialty running shops in seven states and the District of Columbia under The Running Company banner. Finish Line stores employ more than 11,000 sneakerologists who help customers every day connect with their sport, their life and their style. Online shopping is available at www.finishline.com and mobile shopping is available at m.finishline.com.Follow Finish Line on Twitter at Twitter.com/FinishLine and “like” Finish Line on Facebook at Facebook.com/FinishLineUSA. The Running Company stores carry a deep assortment of performance running shoes, apparel and accessories. Their trained experts advise everyone from beginner to advanced runners and provide free gait analysis to ensure the proper fit for each customer. The Running Company is tightly connected to its communities, hosting regular neighborhood group runs and sponsoring local races. More information on The Running Company can be found at www.run.com. Forward-Looking Statements This news release includes statements that are or may be considered “forward-looking” within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. These forward-looking statements generally can be identified by the use of words or phrases such as, but not limited to, “believe,” “expect,” “anticipate,” “intend,” “plan,” “foresee,” “build,” “may,” “should,” “will,” “estimates,” “indication,” “potential,” “optimistic,” “confidence,” “momentum,” “continue,” “lead to,” “evolve,” “expand,” “growth” or words and phrases of similar meaning.Statements that describe objectives, plans or goals also are forward-looking statements. All of these forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially from those contemplated by the relevant forward-looking statements. The principal risk factors that could cause actual performance and future actions to differ materially from the forward-looking statements include, but are not limited to, the company’s reliance on a few key vendors for a majority of its merchandise purchases (including a significant portion from one key vendor); the availability and timely receipt of products; the ability to timely fulfill and ship products to customers; fluctuations in oil prices causing changes in gasoline and energy prices, resulting in changes in consumer spending as well as increases in utility, freight and product costs; product demand and market acceptance risks; deterioration of macro-economic and business conditions; the inability to locate and obtain or retain acceptable lease terms for the company’s stores; the effect of competitive products and pricing; loss of key employees; execution of strategic growth initiatives (including actual and potential mergers and acquisitions and other components of the company’s capital allocation strategy); and the other risks detailed in the company’s Securities and Exchange Commission filings. Readers are urged to consider these factors carefully in evaluating the forward-looking statements.The forward-looking statements included herein are made only as of the date of this report and the company undertakes no obligation to publicly update these forward-looking statements to reflect subsequent events or circumstances. The Finish Line, Inc. Consolidated Statements of Income (Unaudited) (In thousands, except per share and store data) Thirteen Weeks Ended Thirteen Weeks Ended Twenty-Six Weeks Ended Twenty-Six Weeks Ended September 1, August 27, September 1, August 27, Net sales $ Cost of sales (including occupancy costs) Gross profit Selling, general and administrative expenses Store closing costs Operating income Interest income, net 58 Income before income taxes Income tax expense Net income Net loss attributable to redeemable noncontrolling interest — — Net income attributable to The Finish Line, Inc. $ Diluted earnings per share attributable to The Finish Line, Inc. shareholders $ Diluted weighted average shares Dividends declared per share $ Finish Line store activity for the period: Beginning of period Opened 4 — 13 — Closed (6 ) End of period Square feet at end of period Average square feet per store Running Company store activity for the period: Beginning of period 19 — 19 — Opened — Closed — End of period 19 — 19 — Square feet at end of period — Average square feet per store — Thirteen Weeks Ended Twenty-Six Weeks Ended September 1, August 27, September 1, August 27, Net sales 100.0 % 100.0 % 100.0 % 100.0 % Cost of sales (including occupancy costs) Gross profit Selling, general and administrative expenses Store closing costs Operating income Interest income, net — Income before income taxes Income tax expense Net income Net loss attributable to redeemable noncontrolling interest — — Net income attributable to The Finish Line, Inc. 6.5 % 6.3 % 5.3 % 5.9 % Condensed Consolidated Balance Sheets September 1, August 27, March 3, (Unaudited) (Unaudited) ASSETS Cash and cash equivalents $ $ $ Merchandise inventories, net Other current assets Property and equipment, net Other assets Total assets $ $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities $ $ $ Deferred credits from landlords Other long-term liabilities Redeemable noncontrolling interest — — Shareholders' equity Total liabilities and shareholders' equity $ $ $ Media Contact: Investor Contact: Dianna Boyce Ed Wilhelm Corporate Communications Chief Financial Officer 317-613-6577 317-613-6914
